Citation Nr: 0520778	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  04-23 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for residuals of lead 
poisoning.

3.  Entitlement to service connection for cardiovascular 
disease, claimed as a myocardial infarction.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to service connection for residuals of 
asbestos exposure.

6.  Entitlement to service connection for residuals of 
radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
September 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.

The veteran testified before the undersigned Veterans Law 
Judge in August 2001.  A transcript of the hearing is of 
record.

The issues of lead poisoning and cardiovascular disease are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A current diagnosis of diabetes mellitus is shown.

2.  The veteran served on naval vessels in the waters off the 
shores of Vietnam but there is no indication that his service 
involved duty or visitation in the Republic of Vietnam.

3.  Elevated cholesterol is not a disability for which 
compensation is payable.

4.  A diagnosis of asbestosis or any asbestos-related 
disorder has not been shown.

5.  The record does not establish current symptoms or a 
disorder caused by exposure to ionizing radiation.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service nor may it be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  The claim for entitlement to service connection for high 
cholesterol is denied.  38 C.F.R. § 3.303 (2004); 38 U.S.C.A. 
§§ 5103, 5103A (West 2003).

3.  Residuals of asbestos exposure were not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2004).

4.  Residuals of radiation exposure were not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.309, 3.311 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to Service Connection for Diabetes Mellitus, 
Claimed as Due to Agent Orange Exposure

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116 (as amended).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2004).  

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2004).

Significantly, 38 C.F.R. § 3.307(a)(6)(iii) provides as 
follows:

Service in the Republic of Vietnam 
includes service in the waters offshore 
and service in other locations if the 
conditions of service involved duty or 
visitation in the Republic of Vietnam.

VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or visitation 
in the Republic of Vietnam.  

Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.  

Similarly, in another precedent opinion, the VA General 
Counsel concluded that the term "service in Vietnam" does not 
include service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace.  See VAOPGCPREC 7-93.  Again, a showing of actual 
duty or visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the Veterans Claims Court has held that 
where the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible 
is required to grant service connection.  See e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The veteran contends, in essence, that he was exposed to 
Agent Orange while serving aboard the USS Enterprise and USS 
Constellation off the coast of Vietnam in 1965.  
Documentation shows that he served aboard these naval vessels 
and that squadrons and units from the USS Enterprise engaged 
the enemy in December 1965 in South Vietnam.  He acknowledged 
that he never went ashore in Vietnam but rather touched the 
airplanes that had flown through defoliant.

However, as noted above, VA regulations provide that service 
in the waters offshore constitutes service in Vietnam only if 
the conditions of such service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  
There is no indication that the veteran's service involved 
duty or visitation in Vietnam.  As such, the Board is 
compelled to conclude that the veteran did not, in fact, 
serve in Vietnam for purposes of the relevant regulation.  
Accordingly, there is no presumption of exposure to Agent 
Orange or other herbicides.  Thus service connection for 
diabetes mellitus on a presumptive basis pursuant to 38 
U.S.C.A. § 1116 is not warranted.

With respect to a direct service connection claim, the Board 
notes that there are no complaints, treatment or diagnosis of 
diabetes mellitus, or any other indication among the 
veteran's service medical records that he had the disease 
during service, nor has he so asserted.  The first post-
service manifestation of diabetes mellitus is many years 
after service.  In addition, there is no medical evidence 
which relates the currently-diagnosed diabetes mellitus to 
military service.  For the reasons and bases set out above, 
the Board finds that service connection for diabetes mellitus 
on either a presumptive basis, to include as the result of 
exposure to Agent Orange, or on a direct basis, is not 
warranted.

II.  Entitlement to Service Connection for High Cholesterol

Regardless of whether the veteran had high cholesterol in 
service or whether he has it now, service connection is 
granted only for disability, not on the basis of laboratory 
findings which may suggest the presence of an underlying 
disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

In this case, high cholesterol as a laboratory finding only 
is not deemed to be a disability for which compensation is 
payable.  Absent a showing of any underlying organic 
pathology manifested by high cholesterol either during 
service or after service discharge, the presence of a current 
disability has not been shown.  

To the extent that the veteran maintains that high 
cholesterol is a manifestation of cardiovascular disease, it 
will be considered as part and parcel of that disorder.  As 
such, the current claim for high cholesterol only must be 
denied.  

III.  Entitlement to Service Connection for Residuals of 
Asbestos Exposure

The Board notes that there is no current specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases nor has VA 
promulgated any regulations regarding asbestos-related 
diseases.  However, VA has issued procedures on asbestos-
related diseases which provide some guidelines for 
considering compensation claims based on exposure to asbestos 
in VA ADJUDICATION PROCEDURE MANUAL M21-1 (formerly 
Department of Veteran's Benefits, DVB, Circular 21-88-8, 
Asbestos-Related Disease (May 11, 1988)).  

In addition, the Board will consider the guidance in 
VAOPGCPREC 4-2000.  VA must analyze the claim of entitlement 
to service connection for asbestosis under these 
administrative protocols.  Subparagraph 7.21a(1) of the M21-1 
recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors, interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, lung cancer, 
and cancers of the larynx and pharynx.  Subparagraph 7.21a(3) 
points out that persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  

The risk of developing bronchial cancer is increased in 
current cigarette smokers who have had asbestos exposure.  
Mesotheliomas are not associated with cigarette smoking.  
Lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  About 50 
percent of persons with asbestosis eventually develop lung 
cancer, about 17 percent develop mesothelioma, and about 10 
percent develop gastrointestinal and urogenital cancers.  All 
persons with significant asbestosis develop cor pulmonale and 
those who do not die from cancer often die from heart failure 
secondary to cor pulmonale.

The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  M21-1, Part VI, Ch. 7.21.  An asbestos-related 
disease can develop from brief exposure (as little as a month 
or two) to asbestos or indirectly (bystander disease).  Id.  
There is a prevalence of asbestos-related disease among 
shipyard workers since asbestos was used extensively in 
military ship construction.  Id.  

It is a fact that many U.S. Navy veterans during World War II 
were exposed to chrysotile products, as well as amosite and 
crocidolite, since these varieties of African asbestos were 
used extensively in military ship construction.  Id.; see 
also Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).

With asbestos-related claims, the Board must determine 
whether the claim-development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Veterans 
Claims Court indicated that the Board should have 
specifically referenced the DVB Circular and discussed the 
RO's compliance with the Circular's claim-development 
procedures).  

With these claims, the RO must determine whether or not 
military records demonstrate evidence of asbestos exposure 
during service, develop whether or not there was pre-service 
and/or post-service occupational or other asbestos exposure, 
and determine whether there is a relationship between 
asbestos exposure and the claimed disease, keeping in mind 
the latency and exposure information discussed above.  See 
M21-1, Part VI, Ch. 7.21.  

The Veterans Claims Court has held that neither MANUAL M21-1 
nor the CIRCULAR create a presumption of exposure to asbestos 
solely from shipboard service.  Rather, they are guidelines 
which serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 
287 F.3d 1377 (Fed. Cir. 2002); see also Nolen v. West, 12 
Vet. App. 347 (1999); VAOPGCPREC 4-2000.

The veteran claims that he was exposed to asbestos while 
serving on ships during his military duty.  When asked about 
his disability as a result of asbestos exposure, he wrote 
"not diagnosed."  The threshold question, therefore, is 
whether the veteran developed asbestosis or an asbestosis-
related disorder (defined in M21-1).  After a review of the 
evidence, the Board finds that the claim must be denied.

As noted above, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).    

Notwithstanding the veteran's assertions regarding exposure 
to asbestos, the Board finds that he does not, in fact, have 
a disorder which can be reasonably attributable to asbestos 
exposure.  While he has sought treatment for a variety of 
medical complaints, none of the disorders are listed in 
subparagraph 7.21a(1) as one of the disorders attributable to 
inhalation of asbestos fibers.  In addition, while persons 
with asbestos exposure have an increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal and 
urogenital cancer, there is no evidence that the veteran has 
been treated for any of these disorder, nor has he so 
asserted.  

Thus, even if the Board to assume exposure to asbestos (which 
it does not), there is no evidence of asbestosis or an 
asbestosis-related disorder.  Since there is no current 
diagnosis of asbestosis or an asbestosis-related disorder, 
the Board finds that the claim for residuals associated with 
asbestos exposure must be denied.

IV.  Entitlement to Service Connection for Residuals of 
Radiation Exposure

In his original claim, the veteran marked "yes" with a 
question mark to the issue of whether he was exposed to 
ionizing radiation.  He listed the date of August 1965 as his 
questionable exposure and reported "not diagnosed" as his 
disability.  Claims based upon exposure to ionizing radiation 
are governed by two separate regulations and each provides a 
separate and distinct basis for establishing service 
connection based on exposure to ionizing radiation.  See 
38 C.F.R. §§ 3.309, 3.311 (2004).  

Under 38 C.F.R. § 3.309(d), service incurrence may be 
presumed on a radiation basis for certain specified diseases 
when the disease becomes manifest in a "radiation-exposed 
veteran" who participated in a "radiation-risk activity."  
See also 38 U.S.C.A. § 1112(c) (West 2002).  

On the other hand, the veteran may establish a claim under 38 
C.F.R. § 3.311 if he was exposed to ionizing radiation while 
in service, subsequently developed one of the radiogenic 
diseases listed, and the disease became manifested during the 
requisite latency period.  See 38 C.F.R. § 3.311(b) (2003).  
For the purpose of this analysis, radiogenic diseases include 
those diseases listed under 38 C.F.R. § 3.311(b)(1).  

A third basis to establish a service connected claim for 
radiation exposure is provided under the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), which permits service connection with proof 
of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

Turning first to the provisions of 38 C.F.R. § 3.309, the 
Board finds that the veteran's claim must fail on several 
levels.  First, there is no evidence he is currently 
diagnosed with one of the diseases specific to radiation-
exposed veterans (which essentially includes various 
cancers).  While he has been treated for a variety of medical 
problems, none of his current medical conditions are listed 
in 38 C.F.R. § 3.309.  In addition, he asserted no particular 
medical disorder as related to radiation exposure.  

Next, there is no evidence that the veteran participated in a 
radiation-risk activity.  While he has asserted that he was 
exposed to radiation by refueling ships in a shipyard, there 
is absolutely no indication that he was exposed to radiation 
during any maintenance procedures in which he may have 
participated.  

Similarly, as his military service incurred from 1955 to 
1975, the references to Nagasaki and Hiroshima, internment as 
a POW in Japan, and work at the various gaseous diffusion 
plants in 1991-1992 are not for application.  In addition, 
the evidence does not show, nor has he alleged, that he 
participated in atmospheric detonation of a nuclear device, 
other nuclear testing operations listed in the regulations, 
or that he was involved in ship decontamination.  Therefore, 
the Board finds that the veteran's claim must fail under the 
provisions of 38 C.F.R. § 3.309.

Next, the Board finds that the veteran has failed to meet the 
threshold elements of 38 C.F.R. § 3.311(b), which require 
exposure to ionizing radiation, and the development of a 
radiogenic disease five or more years after exposure.  As 
noted above, none of his various medical disorders are listed 
as radiogenic diseases under the regulations.  Because the 
veteran was not exposed to ionizing radiation during military 
service and the medical evidence failed to show complaints 
of, treatment for, or diagnosis of any of the "radiogenic 
diseases" listed, the Board finds that the provisions of 
38 C.F.R. § 3.311 are not for application.  Accordingly, the 
Board need not reach the issue of dose estimation.

The Board has also considered the veteran's claim on a direct 
basis under Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
In this regard, the Board finds no in-service reference to 
symptomatology consistent with radiation exposure, no post-
service treatment for a radiogenic disease, and no medical 
evidence establishing a medical nexus between any of the 
veteran's current medical conditions and in-service exposure 
to radiation.  Accordingly, the Board finds that the claim 
must be denied on a direct basis.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in November 2002, prior to the initial adjudication of his 
claims, and again in August 2003.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The VCAA notice letters provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  The veteran was notified of the need to give to VA 
any evidence pertaining to his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), the veteran was provided with specific information 
as to why the claims were being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the September 2003 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); see also Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a personal hearing before the Board in 
November 2004.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that the medical evidence is sufficient for 
adequate determinations.  Significantly, claims for diabetes 
due to Agent Orange exposure, and claims based on radiation 
and asbestos mandate specific criteria, which the veteran did 
not satisfy.  Remanding for medical opinions would serve no 
useful purpose with respect to these claims.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.


ORDER

Service connection for diabetes mellitus, claimed as due to 
Agent Orange exposure, is denied.

Service connection for high cholesterol is denied.

Service connection for residuals of asbestos exposure is 
denied.

Service connection for residuals of radiation exposure is 
denied.


REMAND

With respect to the remaining claims of entitlement to 
service connection for residuals of lead poisoning and 
entitlement to service connection for cardiovascular disease, 
claimed as a myocardial infarction, the Board finds that a 
remand is necessary.  Specifically, at the hearing before the 
Board, the veteran testified that an unidentified (the name 
was apparently garbled on the tape) physician told him that 
there was a probability that lead poisoning caused his heart 
problems.  

When questioned by his representative, the following exchange 
took place:

A: When I discussed it with Dr. 
(inaudible), they (inaudible) a 
probability.

Q: Okay.  Probability of what?  What 
condition?

A: Whatever I would complain about, you 
know.  You'd have to go like where did I 
get the heart problems?

Q: Okay.

A: What lead up to it?  And the 
probability was lead poisoning on it, the 
anxiety disorders, those sort of, type of 
things.

Q: Okay. So, pretty much the only two 
conditions that you sought medical 
treatment for has been for the heart 
problem and the anxiety disorder that 
they believe is a result of or could 
possibility be because of your exposure 
with the lead poisoning and the asbestos 
exposure?

A: Right.

While the veteran has never been treated for a disease 
related to asbestos exposure and that claim must be denied, a 
defined list of medical conditions related to lead exposure 
is not established by regulation.  Therefore, the Board finds 
that further development is needed to determine whether the 
veteran was, in fact, exposed to lead while on active duty 
(as opposed to during his employment or some other source 
after service), ascertain from the veteran the name of the 
doctor who told him that there was a probability of a 
relationship between lead exposure and his cardiovascular 
disease, and determine whether there is a causal relationship 
between a service-connected anxiety disorder and 
cardiovascular disease.

Further, a determination should be made as to whether there 
has been recent medical care, and whether there are any 
additional records that should be obtained.  The veteran is 
advised that while the case is in remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Ask the veteran to provide the name 
of the physician referenced at the 
hearing who he indicated suggested a 
causal relationship between lead 
poisoning and cardiovascular disease.  
Also, ask the veteran to identify all 
medical care providers from whom he has 
received treatment in the recent past and 
who may have records that should be 
obtained.  Obtain medical records from 
all sources identified by the veteran.

2.  The veteran should be scheduled for 
an appropriate VA examination for a 
medical opinion regarding the 
relationship between military service, 
lead poisoning diagnosed in 1996, and 
cardiovascular disease.  The claims file 
should be reviewed by the examiner in 
conjunction with the examination.  The 
examiner is requested to express an 
opinion as to the following questions:

?	Is there is at least a 50 percent 
probability or greater that the 
veteran's elevated lead level in 1996 
had its onset during service or is in 
any other way causally related to 
service?
?	Is there is at least a 50 percent 
probability or greater that lead 
exposure in service is in any way 
causally related to his current 
cardiovascular disease?
?	Is there is at least a 50 percent 
probability or greater that the 
veteran's cardiovascular disease is 
due to or was caused by his service-
connected anxiety disorder?  If the 
cardiovascular disease was not caused 
by the service-connected anxiety 
disorder, is there is at least a 
50 percent probability or greater that 
the underlying cardiovascular disease, 
as contrasted to symptoms, is 
aggravated by the anxiety disorder?

3.  Thereafter, the RO should re-
adjudicate the issues remaining on 
appeal.  If the benefits sought remain 
denied, the veteran and the 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


